This cause was submitted on the record at the October, 1925, term of this court, and 10 days given to plaintiff in error in which to file brief. No brief has ever been filed.
Under the rules of this court, under such circumstances, the court will examine the record, and if no prejudicial error appears on the face of the record, the information is sufficient, and the evidence sustains the verdict, the cause will be affirmed.
No error appearing, and the evidence being sufficient, *Page 190 
and the instructions fair to the plaintiff in error, the cause is affirmed.
DOYLE and EDWARDS, JJ., concur.